wie)

goument 146 Filed 07/23/81 PAgs t ot t

Case 1:16-cr-00797-LAP
Case 1:16-cr-00797-LAP

LAW OFFICES

Davio WIKSTROM
950 THIRD AVENUE - 3FND FLOOR
NEW YORK, NEW YORK 16022

FELEPHONE? (212) 24a-55 11
FACSIMILE: (212) 248-2866

E-MAIL: DAVID@DAVIDWIKSTROM.COM
WAAAY. DAVIOWIKSTROM.COM

July 22, 2021

‘The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Van Parker
16 CR 797 (LAP)

Deat Judge Preska:

As I noted at the VOSR proceeding held in this matter on July 20, Mr. Parker
suffers from a vatiety of ailments, none of which have received appropriate medical
attention since his arrival at MDC Brooklyn in May.

In particular, Mr. Parker requires evaluation and treatment for hypertension,
arthritis and a thyroid condition. He informs me that his efforts to obtain medical
attention through BOP administrative proceedings have been futile.

Accordingly, I respectfully request that the Court issue an order directing
MDC Health Services to promptly evaluate and treat Mr. Parker’s medical conditions.

Sincerely,

rhe Cel Mochoal Hf ‘the, moe. (or Yea ov Be

SI ye) ell cal Hf fathers and oper
Whe Cout by Letly 2 Maley Mey IO
Alife ttle TO UAMML Ss bec

[Pal gan 7 Dole

LORETTA A. PHESSA |
carpi SeATES ULSTRICT JUDGE

  
  

 
